The certified copy of the orders of the Court of Civil Appeals in the record before us shows that the motion for rehearing in that Court was overruled June 18, 1928. The application for writ of error was filed in the Court of Civil Appeals on July 20, 1928, — more than thirty days after the motion for re-hearing was overruled. We, therefore, have no jurisdiction of the application. Art. 1742, R. S. 1925. Flattery v. Miller, 212 S.W. 932; Long v. Martin, 112 Tex. 365; Schleicher v. Runge, 90 Tex. 456; Allen v. Comoras,114 Tex. 581.
The application is accordingly dismissed for want of jurisdiction. *Page 196